Citation Nr: 0402810	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  97-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the veteran timely appealed an RO decision that 
denied service connection for a back disorder.

2.  Entitlement to service connection for a left thumb 
disorder.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.

4.  Entitlement to an increased rating for a service-
connected left knee disability, currently rated 20 percent 
disabling.

5.  Entitlement to an increased rating for a service-
connected right knee disability, currently rated 10 percent 
disabling.

6.  Entitlement to an increased rating for residuals of a 
right thumb injury, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1985 to March 1986, and served on active duty from October 
1988 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

This case was before the Board in January 2001 when it was 
remanded for additional development.  The case is now ready 
for appellate review.




FINDINGS OF FACT

1.  A substantive appeal addressing the issue of service 
connection for a back disability was not received within one 
year after notice of the rating decision denying the claim, 
or within 60 days after the statement of the case was issued.

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain and weakness without 
instability or limitation of motion.

3.  The veteran's service-connected left knee disability is 
manifested by no instability, with some limitation of motion 
(0-90 degrees).

4.  The veteran's right service-connected right thumb 
disability is currently manifested by complaints of 
occasional swelling, difficulty with his grip, and limitation 
of motion.

5.  The veteran does not have a current left thumb or right 
ankle disability.


CONCLUSIONS OF LAW

1.  An appeal was not perfected on the issue of entitlement 
to service connection for a back condition, and the Board 
lacks jurisdiction to consider the issue.  38 U.S.C.A. §§ 
7105(d)(3), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302(b), 20.303 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for a left knee disorder have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2003).

4.  The criteria for a rating in excess of 20 percent for the 
right thumb disability have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.71a, Diagnostic Code 
5224 (2002); 67 Fed. Reg. 48784-48787 (July 26, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 
5228).

5.  No disability of the left thumb or right ankle was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he injured 
his right knee playing basketball during his period of active 
duty for training from 1985-1986.  There were no findings 
relative to his other claimed conditions.  A February 1987 VA 
examination noted the veteran had undergone a right knee 
arthroscopy in June 1986 after he finished his period of 
active duty for training.  In May 1987, the RO granted 
service connection for residuals of the right knee injury, 
status post surgery.  

The service medical records for the veteran's 1988-1992 
period of active duty show he injured his left knee and 
underwent a left knee arthroscopy.  He also injured his right 
thumb on several occasions.  The veteran was seen for right 
ankle trauma in February 1992; X-rays showed no acute 
fractures or soft tissue swelling.  There were boney 
fragments on the superior surface of the navicular bone 
suggestive of old injuries versus soft tissue calcifications.  
He was treated for left thumb trauma in July 1992.  X-rays 
were negative and the assessment was soft tissue sprain of 
the left thumb.  On the report of his service separation 
examination, the veteran reported that he had injured his 
left thumb after bumping it a month ago.  There was a 
provisional diagnosis of contusion of the left thumb.  On the 
medical portion of the service separation examination, there 
were no findings of right ankle abnormality, and no right 
ankle complaints were recorded in the medical history.

On a July 1995 VA orthopedic examination, the impression, 
pending X-rays, included traumatic arthritis of the knees.  
X-rays of the knee taken in connection with examination were 
within normal limits.  X-rays of both hands were normal but 
for a deformity of the right 5th metacarpal.  X-rays of the 
right ankle showed a small osteophyte off the posterior-
inferior aspect of the right talus with no other abnormality.

In an October 1995 rating action, the RO denied service 
connection for a back condition.

On an October 1995 orthopedic examination for the VA, it was 
noted that that X-rays of the right ankle were normal.  The 
doctor diagnosed recurrent arthralgia of the 
metacarpophalangeal joints with negative X-rays, patellar 
chondropathy of the dorsal kneecaps and mild bilateral 
anterior fibulo-talar strain of the ankles.
In May 1996 the veteran filed a notice of disagreement with 
the October 1995 RO rating action.

In April 1996 the issued the veteran a statement of the case 
on issues of service connection for a back disability, and a 
left thumb disability and increased ratings for his service-
connected right and left knee conditions and residual of an 
injury to the right thumb.  

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he stated that he wished to appear at a hearing 
before a member of the Board.  In an accompanying statement 
received with his VA Form 9, he listed "[t]he decisions I 
wish to appeal."  He did not list or otherwise mention his 
claim for service connection for a back condition.

A hospital report from Kassel Orthopedic Clinic indicates the 
veteran was admitted with a diagnosis of chronic patella 
dislocation of the left knee.  Insall-type operation was 
performed with unimpeded post-operative wound healing.  The 
veteran was later readmitted on July 23, 1998 for arthroscopy 
of the left knee joint. There was effusion formation 
postoperatively with subsequent puncture of the left knee 
joint. Veteran was to use two crutches until swelling in the 
joint was stopped.

On a February 1999 orthopedic examination for the VA, the 
veteran complained of recurrent aching in his right knee when 
it was cold and instability in his left knee.  He reported 
that he had pain and locking of his right thumb and recurrent 
swelling of the knee with aching when it is cold.  The 
contour of the right knee was unremarkable.  Scars were non-
tender with no synovial effusion.  Medial joint line was 
tender but all ligaments were firm.  McMurray sign was 
negative.  The examiner noted some patellar crepitation and 
pain.  Range of motion was to 140 degrees with pain.  X-rays 
showed mild dimpling of the joint surface with increased 
sclerosis compatible with patellar chondropathy.  The 
examiner said there was no change in the right knee since the 
examination in 1995.  The veteran reported he had right thumb 
pain radiating from the metacarpal joint to the elbow with 
the fingers becoming numb at times.  He noted that he had 
been diagnosed with right-sided carpal tunnel syndrome.  
Abduction of the thumb was 40 degrees with 70 being normal.  
Flexion was to 78 degrees with normal flexion to 90 degrees.  
Extension was 10 degrees of the interphalangeal joint with 20 
being normal.  Metacarpophalangeal joint range of motion was 
essentially normal.  Examination found the tip of the right 
thumb could not reach the tip of the right small finger. 
There was still capsular swelling involving the first 
metacarpophalangeal joint. There was noted to be pressure 
pain, ulnar/palmar side of the capsule.  The examiner noted 
there had been a slight aggravation of function loss of the 
right thumb.   The veteran had no complaints of mobility of 
the left thumb.  Examination found tenderness over the palmar 
wrist.  X-rays of the left thumb were normal.  Examination 
was negative for any findings regarding a right ankle 
disability.  Examination of the left knee found severe 
synovial effusion with the knee being markedly swollen.  A 
well-healed arthrotomy scar was noted over the left knee; it 
was tender to the touch in the upper 2 centimeters.  The 
entire joint line was tender on pressure with the ligaments 
still firm.  There was patellar crepitus and tenderness to 
palpation and pressure.  Meniscus signs were negative.  Range 
of motion was to 115 degrees with pain.  Prolonged sitting 
causes the left knee to block and standing is only possible 
for ten minutes maximum.  X-rays revealed a mild dimpling of 
the knee joint surface with increased sclerosing compatible 
with patellar chondropathy.  The examiner noted the left knee 
was significantly worse in comparison to examination of 1995.  

The diagnoses included residual of a right knee injury with 
recurrent patellofemoral pain syndrome; surgical resection, 
medial plica of the left knee with first-degree 
chondromalacia with effusion and pain; and residual of a 
right thumb injury.  

In June 1999 the RO granted a temporary total convalescence 
rating for the service-connected left knee condition based on 
the April 1998 surgery.  The schedular rating for the 
service-connected left knee was increased to 20 percent 
effective September 1, 1998.  

On a July 1999 VA orthopedic examination, the veteran had 
complaints of bilateral knee pain.  Examination of the left 
knee showed no instability.  The knee was somewhat swollen 
and tender.  The well-healed scar was noted.  He had active 
range of motion of the left knee to 100 degrees and passive 
range of motion to 120 degrees with excruciating pain.  
Examination of the right knee revealed no tenderness, 
swelling, or instability.  He had active range of motion of 
the right knee to 130 degrees and passive range of motion to 
135 degrees without complaints.  Grip strength was normal and 
range of motion of all fingers was normal.  The diagnoses 
included bilateral carpal tunnel syndrome, bilateral knee 
pain with status post surgery, and patellofemoral syndrome of 
the left knee.  X-rays of the hands were normal except for 
the right little finger.  X-rays of the knees were normal 
except for a small 1 by .3 cm calcification adjacent to the 
lateral surface of the left knee.

In August 2000 the veteran underwent surgery for left carpal 
tunnel syndrome at a VAMC.  He underwent release of a right 
trigger thumb at a VAMC in November 2001.  In December 2000 
it was noted that he had recovered from the surgery and had 
no numbness and good range of motion of the right hand.

On a February 2001 VA orthopedic examination, the veteran 
complained of pain and swelling of his knees and right thumb.  
He reported that he had limitation of movement of the right 
thumb following the recent surgery.  The examiner said that 
the thumb was still swollen with no appreciable range of 
motion.  There was some swelling of the knees and crepitation 
with range of motion of the left knee.  The veteran had range 
of motion of the left knee from 0 to 100 degrees and range of 
motion of the right knee from 0 to 120 degrees.  Both knees 
were stable.  He walked with a limp secondary to pain.

On a orthopedic disability examination for the Social 
Security Administration in March 2001, the veteran reported 
that that he hurt his back in 1991 or 1992, but did not seek 
help for this condition until 1995.  He reported that he had 
had bilateral knee and bilateral carpal tunnel syndrome 
surgeries.  Examination of the upper extremity showed 
reflexes were 2-plus and equal.  There was no muscle 
weakness.  He had full range of motion of the wrist and 
elbow.  He complained of back pain when asked to test his 
grip strength.  He full range of motion of his right knee and 
range of motion of the left knee from 0 to 90 degrees.  He 
had a well-healed 10-inch scar over the left knee.  There was 
no effusion in the left knee and the knee appeared to be 
stable.  The impressions were chronic lumbar pain and status 
post bilateral knee surgery with some residual left knee 
stiffness.

On a January 2002 VA orthopedic examination, the veteran had 
full range of motion of his knees.  The right knee was not 
tender, and there was no effusion or crepitus.  There was 
good stability of the left knee.

Records of numerous visits to the VA outpatient clinic from 
2001 through 2003 are of records.  These records show 
treatment for a variety of conditions, but mainly for skin 
disorders, complaints of seizures, and arthritic pain.  There 
are no findings of any abnormalities of the left thumb or 
right ankle.  Findings relative to the lower extremity 
describe no "c, c, e" (i.e. no clubbing, cyanosis or edema) 
and 2+ and equal pulses in the extremities.  The records also 
show that the veteran was receiving physical therapy for 
bilateral knee pain.  January 2001 X-rays of the knees 
reportedly showed a normal right knee and an unchanged 
osseous density over the left femoral condyle.

At a personal hearing at the RO in January 2003 the veteran 
said he thought he had timely appealed the November 1995 
denial of service connection for a back disorder.  He related 
he had occasional swelling of the left thumb with difficulty 
with his grip, limitation of motion, and arthritis, of the 
left thumb, after his injury in service.  He testified that 
he had severe knee pain and wore knee braces.  He related he 
had to wear a wrist splint that he attributed to his service-
connected right thumb condition.

Analysis

During the pendency of the appeal, though long after the 
initial unfavorable adjudications, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to 
assist claimants in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information or evidence necessary to substantiate a claim and 
inform him which portion of the information and evidence he 
is to provide and which portion VA will obtain on his behalf.  
In the May 2003 supplemental statement of the case, the RO 
informed the veteran of the basis for the denial of his 
claims.  Also, the RO cited 38 C.F.R. § 3.159, implementing 
the VCAA, providing actual notice of the pertinent VCAA 
provisions, including what information or evidence that the 
claimant is to provide to VA and what information or evidence 
that VA will obtain on his behalf, and asking for any 
evidence that pertains to the claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In the July 2003 substantive appeal to the Board, the 
veteran's representative, in essence, asserted that there is 
currently evidence to substantiate all the veteran's claims.  
At the January 2003 hearing, the veteran indicated that the 
only additional evidence were records of on-going treatment 
for his various conditions.  The RO has obtained the current 
treatment records identified by the veteran.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As noted above, no further action is 
required in order to comply with the VCAA.  On appellate 
review, the Board sees no areas in which further development 
is needed.  The RO has essentially met the requirements of 
the VCAA, and there would be no benefit in developing this 
case further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Finally the Board finds that the veteran has not been 
prejudiced by the fact that these VCAA actions took place 
after the initial unfavorable adjudications.  Those 
adjudications occurred prior to the VCAA, so the veteran was 
not deprived of rights or procedures he otherwise might have 
enjoyed.  Later, all possible development and notification 
was accomplished.


I.  Timeliness of Appeal for Service Connection for a Back 
Condition 

The question to be resolved is whether the veteran timely 
completed an appeal for service connection for a back 
disability.  Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the 
Board has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements,  "An application for 
review on appeal shall not be entertained."  Furthermore, 
the United States Court of Appeals for Veterans Claims, after 
acknowledging that the timeliness standards are clear and 
unambiguous, has held that in the absence of a timely 
substantive appeal the proper action for the Board is to 
dismiss the appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  

In the January 2001 Board remand, the Board notified the 
veteran of the Board's intent to consider the timeliness of 
the substantive appeal as to the issue of service connection 
for a back disability.  The veteran was afforded an 
opportunity to present oral argument in regard to that issue 
at a hearing before the RO in January 2003.  

After the veteran was mailed the statement of the case on the 
issue of entitlement to service connection for a back 
disability and on other issues in April 1996, he submitted a 
timely appeal, in which he specifically listed the issues 
that he wished to appeal, but did not include the issue of 
service connection for a back condition.  Consequently, this 
document cannot be considered a substantive appeal with 
respect to the veteran's back claim.  See 38 C.F.R. § 20.202 
(1995) (If the statement of the case addresses several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.)  The Board notes 
that the veteran submitted other letters to the RO in 
February 1997, in which he mentioned other disabilities for 
which he had appealed for service connection, but also made 
no mention of the claimed back condition.  Doctors' 
statements were received from the veteran well beyond the 
prescribed time limits for a substantive appeal.  

While the veteran asserts that he thought he had appealed the 
issue of entitlement to service connection for a back 
disability, he clearly had not.  The appeal for service 
connection for a back disability must therefore be dismissed 
for lack of jurisdiction.


Service Connection for a left thumb disorder and a right 
ankle sprain

The veteran claims service connection for a left thumb 
disorder and a right ankle sprain.  Service connection will 
be granted for disability resulting from disease or injury 
which was incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records show that he was seen 
for right ankle trauma in early 1992 and a soft tissue strain 
of the left thumb in July 1992.  X-rays of the right ankle in 
service showed either some boney fragments connected to an 
old injury or soft tissue calcifications.  The right ankle 
was, however, normal by X-ray examination in the October 1995 
post-service orthopedic examination for the VA.  Numerous 
post-service orthopedic reports have not identified any 
abnormalities of the left thumb or right ankle.  The Board 
notes that the veteran has had carpal tunnel syndrome of both 
hands, but no separate current left thumb pathology has been 
identified.  Likewise the recent VA outpatient treatment 
records particularly note that examinations of the right 
lower extremity have been normal.  Inasmuch as there is no 
currently identified left thumb or right ankle disorder, the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection for these 
conditions.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Increased ratings 

The veteran seeks higher disability ratings for his knee and 
his right thumb conditions.  Disability ratings are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Standard range of motion of a knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.

Regarding the ratings of disabilities of the knees, the 
Schedule provides for a 10 percent rating when there is an 
impairment of the knee manifested by slight, recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
symptomatic removal of the semilunar cartilage (Diagnostic 
Code 5259); limitation of the flexion of the leg to 45 
degrees (Diagnostic Code 5260); and limitation of the 
extension of the leg to 10 degrees (Diagnostic Code 5261).  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261.

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint (Diagnostic Code 5258); 
limitation of the flexion of the leg to 30 degrees 
(Diagnostic Code 5260); and limitation of the extension of 
the leg to 15 degrees (Diagnostic Code 5261).  38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5258, 5260 and 5261.

A 30 percent rating is warranted for impairment of the knee 
manifested by severe, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); limitation of the flexion 
of the leg to 15 degrees (Diagnostic Code 5260); and 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, and 5261.

Osteoarthritis, as well as traumatic arthritis, substantiated 
by X-Ray evidence, is to be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion is noncompensable under the appropriate limitation-of-
motion diagnostic code, a 10 percent rating should 
nevertheless be assigned for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, but not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

In this case the veteran's range of motion was from 0-100 
degrees in his left knee and from 0-120 degrees in his right 
knee without clinical evidence of instability on the last 
compensation examination in February 2001.  More recent VA 
outpatient treatment records show he continues to have 
complaints of pain, but these records do not demonstrate any 
more limitation of motion or any evidence of instability of 
either knee.  The veteran does not have compensable 
limitation of motion of either knee under the pertinent 
diagnostic codes, nor has recurrent subluxation or lateral 
instability been clinically demonstrated on the recent VA 
examination or outpatient treatment records.

It can readily be seen that the veteran does not qualify for 
rating in excess of 20 percent for his service-connected left 
knee condition or a rating in excess of 10 percent for his 
service-connected right knee condition.  In the absence of 
instability, separate ratings are not indicated.  The current 
rating are based on pain, recognizing the principles of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that pain in a 
damaged joint is disabling in itself; and include 
consideration of the functional impairment in the knees 
resulting from symptoms including pain, weakness, and 
fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the right thumb, the Board notes that the veteran 
is presently assigned a 20 percent disability evaluation 
under Diagnostic Code 5224 for a right thumb disability.  
Under this Code Section, a 20 percent evaluation is warranted 
for unfavorable ankylosis of the thumb, either major or 
minor.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2001).  
Limited motion such that flexion cannot be performed to 
within 2 inches of the transverse fold of the palm is treated 
as unfavorable ankylosis.  Id.

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002. 67 Fed. Reg. 48784-48787 (July 26, 2002)(now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 
5228).  As such, the Board must determine whether the amended 
version is more favorable to the veteran. See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Even if the Board finds the amended 
version more favorable, the reach of the new criteria can be 
no earlier than the effective date of that change.  
VAOPGCPREC 3-2000 (2000).  In this case, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since August 26, 2002 under the 
amended criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also add Diagnostic 
Code 5228, which provides criteria for evaluating limitation 
of motion in the thumb.  Thereunder, where there is a gap of 
less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches a 10 percent rating is assigned.  Where that gap 
is more than two inches a 20 percent rating is assigned.

The veteran is presently receiving the maximum available 
rating under Diagnostic Code 5224.  Therefore, the Board has 
considered whether any alternate Code sections may entitle 
the veteran to an increased rating.  One potentially 
applicable Code section is Diagnostic Code 5152, pertaining 
to amputation of the thumb.  This Code section provides for a 
30 percent evaluation for amputation of the thumb on the 
major hand, at the metacarpophalangeal joint or through the 
proximal phalanx.  A 40 percent rating is warranted for 
amputation of the thumb, major hand, with metacarpal 
resection.

No other Diagnostic Codes pertain to the veteran's right 
thumb disability.  In this case the veteran was assigned an 
increased rating of 20 percent rating for his right thumb 
condition after he underwent a right trigger thumb release in 
November 2000.  Follow up outpatient treatment records in 
December 2000 and January 2001 noted that the paresthesia in 
the thumb had resolved, and that he had a good grip.  On the 
February 2001 VA examination, he still had a swollen thumb 
and no appreciable range of motion.  The veteran asserts that 
he has arthritis, in the right thumb, but X-ray examinations 
are within normal limits.  It is clear that whatever actual 
residuals of the right thumb contusion in 1992 exist, they 
are certainly not comparable to more than unfavorable 
ankylosis of any right thumb joint.  While the veteran 
complained of swelling and limitation of motion of the thumb 
at the recent hearing, there is nothing to suggest findings 
that would be equivalent of amputation of the right thumb at 
any level.  In this regard the Board notes that there have 
been many recent VA outpatient visits for multiple 
complaints, and examination of the extremities note no 
clubbing, cyanosis, or edema.  The medical treatment records 
show no thumb complaints proffered by the veteran at the time 
he visited the VA outpatient clinics.  Without any current 
suggestion of more than unfavorable ankylosis of the right 
thumb, the Board concludes that a preponderance of the 
evidence is against the veteran's claim for an increased 
rating for that condition.  

In view of the foregoing, the Board concludes that 
entitlement to a disability evaluations in excess of 20 
percent for service-connected right knee disability, 10 
percent for the service-connected left knee disability and 20 
percent for the service-connected right thumb condition are 
not warranted.


ORDER

The appeal for service connection for a back disorder is 
dismissed.

Service connection for a left thumb disorder is denied.

Service connection for residuals of a right ankle sprain is 
denied.

An increased rating for a service-connected left knee 
disability is denied.

An increased rating for a service-connected right knee 
disability is denied.

An increased rating for residuals of a right thumb injury is 
denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



